                          ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

AARON BOLTON                                     §

VS.                                              §                  CIVIL ACTION NO. 9:21cv64

KEVIN WINDHAM, ET AL.                            §

                         ORDER ACCEPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION
       Plaintiff Aaron Bolton, an inmate confined at the Shelby County Sheriff’s Office, proceeding

pro se, brought the above-styled lawsuit pursuant to 42 U.S.C. § 1983.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration pursuant to applicable laws and orders of this court. The Magistrate Judge

recommends this action be dismissed without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

                                            ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct and the report

of the Magistrate Judge is ACCEPTED. A final judgment will be entered in this case in accordance

with the Magistrate Judge’s recommendations.

               So ORDERED and SIGNED, Jul 08, 2021.


                                                                  ____________________
                                                                  Ron Clark
                                                                  Senior Judge
